Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-17-00783-CV

                                    Aydee Marie MOSER,
                                          Appellant

                                              v.

                                  Charles Phillipe MOSER,
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-14150
                       Honorable Stephani A. Walsh, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED January 31, 2018.


                                               _________________________________
                                               Rebeca C. Martinez, Justice